 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-CV-00636-JAM-DB
12                  Plaintiff,
                                                         UNITED STATES’ NOTICE OF MOTION
13          v.                                           AND MOTION FOR APPROVAL OF
                                                         COORDINATION AGREEMENT BETWEEN
14   REAL PROPERTY LOCATED AT 5383                       THE UNITED STATES AND CHAPTER 7
     STONEHURST DRIVE, MARTINEZ,                         BANKRUPTCY TRUSTEES
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND                                   Date: December 10, 2019
     IMPROVEMENTS THERETO, ET AL,                        Time: 1:30 p.m.
17                                                       Ctrm: 6, 14th Floor
                    Defendants.
18

19 TO ALL INTERESTED PARTIES:

20          PLEASE TAKE NOTICE that on December 10, 2019 at 1:30 p.m. or as soon thereafter as said
21 motion can be heard in Courtroom 6, 14th Floor, of the above-entitled Court located at 501 I Street,

22 Sacramento, California 95814, the United States will make the following motion:

23          The United States moves for Court approval of a Coordination Agreement between the United
24 States and Chapter 7 trustees for the DC Solar bankruptcy (“DC Solar Trustee”) and bankruptcies for

25 the five LLCs holding title to the In Rem Defendants (“California LLC Trustee”). The Coordination

26 Agreement resolves the issues associated with the DC Solar related bankruptcy filings in Reno, Nevada

27 and will be filed, via a noticed motion, in the two related real property forfeitures cases in the Eastern

28
                                                         1
                                                                        Notice of Motion and Motion to Strike
 1 District of California for all claimants and potential claimants to review.   This motion is based on the

 2 pleadings on file, the accompanying Motion for Approval of Coordination Agreement, and any

 3 argument to be presented at the hearing on this motion. A Proposed Order granting the United States’

 4 motion is filed herewith.

 5 Date:     11/12/2019                                  MCGREGOR W. SCOTT
                                                         United States Attorney
 6

 7
                                                  By:    /s/ Kevin C. Khasigian
 8                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                       Notice of Motion and Motion to Strike
